Mr. Presiding Justice Baker delivered the opinion of the court. 2. Set-off and recoupment, § 18*—when damages for "breach of contract may be recouped. In an action against a City on a contract for the transportation of garbage under which plaintiff agreed to furnish seaworthy boats, defendant may recoup damages caused by the sinking of one of the boats, owing to its being unseaworthy, carrying down with it garbage boxes owned by defendant, obstructing navigation and putting defendant to the expense of raising it.